Exhibit 10.1

EXECUTION VERSION

 

  

AMENDMENT NO. 1 dated as of August 3, 2012 (this “Amendment”), to the CREDIT
AGREEMENT dated as of July 25, 2007, as amended and restated as of November 5,
2010, and February 2, 2012 (as heretofore amended, supplemented, amended and
restated or otherwise modified, the “Credit Agreement”), among CHS/COMMUNITY
HEALTH SYSTEMS, INC., a Delaware corporation (the “Borrower”), COMMUNITY HEALTH
SYSTEMS, INC., a Delaware corporation (“Parent”), the lenders party thereto (the
“Lenders”) and CREDIT SUISSE AG, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders.

PRELIMINARY STATEMENT

A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.

B. The Borrower, Parent and the Required Lenders desire that certain provisions
of the Credit Agreement be amended as provided herein.

C. Parent, the Borrower and the Subsidiary Guarantors are party to one or more
of the Security Documents, pursuant to which, among other things, Parent and the
Subsidiary Guarantors Guaranteed the Obligations of the Borrower under the
Credit Agreement and provided security therefor.

Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including the preliminary statement hereto) shall have the meanings
assigned thereto in the Credit Agreement. The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.

SECTION 2. Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 4 hereof, the Credit Agreement is hereby
amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:

“Alternative Incremental Facility Indebtedness” shall mean any Indebtedness
which (a) is in the form of one or more series of senior secured notes or senior
unsecured notes or senior secured bridge loans or senior unsecured bridge loans,
(b) is issued, incurred, created, assumed or guaranteed by any Loan Party,
(c) is not an obligation of, or otherwise Guaranteed by, any



--------------------------------------------------------------------------------

Subsidiary of Parent that is not a Loan Party, (d) to the extent the same is
secured, is not secured by any Lien on any asset of Parent, the Borrower or any
Subsidiary other than any asset constituting Collateral, (e) to the extent the
same is secured, is subject to a Pari Passu Intercreditor Agreement, (f) matures
on or after, and requires no scheduled payments of principal prior to, the
Latest Term Loan Maturity Date in effect at the time such Indebtedness is
incurred (which, in the case of bridge loans, shall be determined by reference
to the loans or notes into which such bridge loans are converted at maturity)
(other than pursuant to customary offers to purchase upon a change of control,
payments required to prevent any such Indebtedness from being treated as an
“applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code, asset sale or event of loss and customary
acceleration rights after an event of default) and (g) contains no financial
maintenance covenants.

“Amendment Effective Date” shall mean August 3, 2012.

“Declined Specified Net Cash Proceeds” shall have the meaning assigned to such
term in Section 2.12(d).

“Increasing Revolving Credit Lender” shall have the meaning assigned to such
term in Section 2.26(a).

“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity date applicable to any Term Loans or Term Loan Commitment
hereunder at such time.

“Notice of Increase” shall have the meaning assigned to such term in
Section 2.26(a).

“Other Senior Secured Debt” shall mean Pari Passu Debt and Alternative
Incremental Facility Indebtedness, in each case secured by Liens on the
Collateral having the same priority as the Liens securing the Obligations.

“Residual Specified Net Cash Proceeds” shall have the meaning assigned to such
term in Section 2.12(d).

“Revolving Accession Agreement” shall have the meaning assigned to such term in
Section 2.26(a).

“Revolving Credit Commitment Increase” shall have the meaning assigned to such
term in Section 2.26(a).

“Revolving Credit Commitment Increase Amendment” shall have the meaning assigned
to such term in Section 2.26(a).

 

2



--------------------------------------------------------------------------------

“Specified Net Cash Proceeds” shall mean (a) all Net Cash Proceeds from the
issuance or incurrence of Alternative Incremental Facility Indebtedness, (b) all
Net Cash Proceeds from the incurrence of Other Term A Loans after the Amendment
Effective Date, (c) all Net Cash Proceeds from the issuance or incurrence of
Indebtedness pursuant to Section 6.01(u); provided that no such Net Cash
Proceeds shall constitute Specified Net Cash Proceeds until the aggregate
principal amount of Indebtedness issued or incurred pursuant to Section 6.01(u)
the Net Cash Proceeds of which are used or proposed to be used to prepay
Non-Extended Funded Term Loans pursuant to Section 2.12 shall exceed
$400,000,000 and, thereafter, only the Net Cash Proceeds from the issuance or
incurrence of Indebtedness pursuant to Section 6.01(u) used or proposed to be
used to prepay Non-Extended Funded Term Loans pursuant to Section 2.12 in excess
of such amount shall constitute Specified Net Cash Proceeds, (d) all proceeds
from Revolving Loans; provided that no such proceeds shall constitute Specified
Net Cash Proceeds until the aggregate amount of all such proceeds used or
proposed to be used to prepay Non-Extended Funded Term Loans pursuant to
Section 2.12 shall exceed $750,000,000 and, thereafter, only the proceeds from
Revolving Loans used or proposed to be used to prepay Non-Extended Funded Term
Loans pursuant to Section 2.12 in excess of such amount shall constitute
Specified Net Cash Proceeds, and (e) all Net Cash Proceeds received by Parent or
any of its subsidiaries after the Amendment Effective Date from the consummation
of Permitted Receivables Transactions after the Amendment Effective Date. For
the avoidance of doubt, no proceeds shall constitute Specified Net Cash Proceeds
to the extent received by the Borrower or any of the Subsidiaries after the
first anniversary of the Amendment Effective Date.

(b) The definition of the term “Disqualified Stock” set forth in Section 1.01 of
the Credit Agreement is hereby amended by replacing the words “prior to the
first anniversary of the Extended Term Loan Maturity Date” in each place they
appear therein with the words “prior to the first anniversary of the Latest Term
Loan Maturity Date in effect at the time such Equity Interest is issued”.

(c) The definition of the term “Incremental Term Loan Amount” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

““Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $1,000,000,000 over (b) the sum of (i) the aggregate amount of all
Incremental Term Loan Commitments established prior to such time pursuant to
Section 2.24 (whether in respect of Other Term Loans, Other Term

 

3



--------------------------------------------------------------------------------

A Loans or otherwise) and (ii) the aggregate principal amount of Indebtedness
incurred pursuant to Section 6.01(w) prior to such time; provided, however,
that, to the extent the proceeds of any Incremental Term Loans or any
Alternative Incremental Facility Indebtedness are used concurrently with the
incurrence thereof to prepay then-outstanding Term Loans the establishment of
such Incremental Term Loan Commitments or the incurrence of such Alternative
Incremental Facility Indebtedness, as the case may be, shall not reduce the
Incremental Term Loan Amount. Notwithstanding the foregoing, (x) if the
Incremental Term Loan Amount shall have been reduced as the result of the
incurrence of Alternative Incremental Facility Indebtedness that resulted in
Residual Specified Net Cash Proceeds, then the Incremental Term Loan Amount
shall be subsequently increased upon the prepayment of then-outstanding Term
Loans by an aggregate amount equal to the aggregate principal amount so prepaid
(but, in any event, not to exceed the aggregate amount of such Residual
Specified Net Cash Proceeds) and (y) the aggregate amount of all Incremental
Term Loan Commitments established after the Amendment Effective Date pursuant to
Section 2.24 in respect of Other Term A Loans shall not exceed an amount equal
to the sum of (A) $500,000,000 and (B) the aggregate principal amount of Other
Term A Loans incurred after the Amendment Effective Date to the extent the
proceeds of such Other Term A Loans are used concurrently with the incurrence
thereof to prepay then-outstanding Other Term A Loans.”.

(d) The definition of the term “Lenders” set forth in Section 1.01 of the Credit
Agreement is hereby amended by replacing the words “pursuant to an Assignment
and Acceptance” in clause (b) of such definition with the words “pursuant to an
Assignment and Acceptance or a Revolving Accession Agreement”.

(e) The definition of the term “Loan Documents” set forth in Section 1.01 of the
Credit Agreement is hereby amended by inserting the words “, any Revolving
Accession Agreement, any Revolving Credit Commitment Increase Amendment” in such
definition immediately prior to the words “and the promissory notes”.

(f) The definition of the term “Net Cash Proceeds” set forth in Section 1.01 of
the Credit Agreement is hereby amended as follows:

(i) by replacing the words “(other than the Loans and other Obligations)” in
clause (iv) of such definition with the words “(other than the Loans, other
Obligations and any Other Senior Secured Debt)”; and

 

4



--------------------------------------------------------------------------------

(ii) by replacing clause (b) of such definition in its entirety to read as
follows:

“(b) with respect to any issuance or incurrence of Indebtedness (other than
Indebtedness incurred pursuant to any Receivables Transaction), the cash
proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith; and (c) with respect to any
sale of Receivables in a Receivables Transaction, the initial cash proceeds
thereof (and any subsequent cash proceeds therefrom to the extent resulting from
an increase in the Receivables Transaction Amount above the highest previous
Receivables Transaction Amount balance), in each case received by the applicable
originators net of all taxes and customary fees, commissions, costs and other
expenses incurred in connection therewith”.

(g) The definition of the term “Other Term A Loans” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

““Other Term A Loans” shall mean Other Term Loans (a) which amortize at a rate
per annum of not less than 5.00% in each period of four consecutive fiscal
quarters commencing on or after the funding of such Other Term Loans and ending
on or prior to the applicable Incremental Term Loan Maturity Date, (b) which
have a weighted average life to maturity, when incurred, of five years or less
and (c) 100% of the Net Cash Proceeds thereof are used concurrently with the
incurrence thereof to prepay then-outstanding Term Loans pursuant to
Section 2.12.”.

(h) The definition of the term “Permitted Additional Debt” set forth in
Section 1.01 of the Credit Agreement is hereby amended by (i) replacing the date
“January 15, 2018” therein with the words “the date that is ninety-one (91) days
after the Latest Term Loan Maturity Date in effect at the time such Indebtedness
is incurred” and (ii) replacing the words “with the meaning of Section 163(i)(1)
of the Code” therein with the words “within the meaning of Section 163(i)(1) of
the Code”.

(i) The definition of the term “Revolving Credit Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

““Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Swingline Loans and Letters of Credit as provided for herein)
as set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Revolving Credit Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to

 

5



--------------------------------------------------------------------------------

time pursuant to Section 2.26 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.”.

(j) Section 2.12 (Optional Prepayment) of the Credit Agreement is hereby amended
as follows:

(i) by replacing the word “The” at the beginning of Section 2.12(a) with the
phrase “Subject to paragraph (d) below, the”; and

(ii) by inserting the following in its entirety as a new Section 2.12(d):

“(d) If the Borrower delivers a notice of prepayment in accordance with
Section 2.12(a) to prepay Non-Extended Funded Term Loans on a proposed date of
prepayment that is prior to the first anniversary of the Amendment Effective
Date and if and to the extent Specified Net Cash Proceeds are to be used for
such prepayment, any Non-Extended Funded Term Loan Lender may elect, by notice
to the Administrative Agent at or prior to the time and in the manner specified
by the Administrative Agent, prior to such prepayment of Non-Extended Funded
Term Loans to be made by the Borrower pursuant to this Section 2.12, to decline
50% (but not less than 50%) of its pro rata share of any such prepayment to be
made with Specified Net Cash Proceeds (such declined amounts, “Declined
Specified Net Cash Proceeds”). Any Declined Specified Net Cash Proceeds may be
applied by the Borrower, at its option, to prepay the Non-Extended Funded Term
Loans held by the Non-Extended Funded Term Loan Lenders not so declining such
prepayment on a pro rata basis (and such Non-Extended Funded Term Loan Lenders
shall not have any right to decline any prepayment made with Declined Specified
Net Cash Proceeds). Subject to procedures reasonably satisfactory to the
Administrative Agent, the Borrower may request that each Non-Extended Funded
Term Loan Lender make such an election in advance of the delivery by the
Borrower of a notice of prepayment with respect to any prepayment to be made by
the Borrower with Specified Net Cash Proceeds and at or prior to the time and in
the manner specified by the Administrative Agent and such election shall be
binding on such Non-Extended Funded Term Loan Lender (and any successors or
assignees of such Non-Extended Funded Term Loan Lender) for the period of time
specified in such request. Declined Specified Net Cash Proceeds remaining after
being so applied to prepay Term Loans pursuant to this Section 2.12 are referred
to as “Residual Specified Net Cash Proceeds”. Except as expressly provided for
in the preceding sentence, prior to the first anniversary of the Amendment
Effective Date, Residual Specified Net Cash Proceeds may not be used to prepay
Non-Extended Funded Term Loans pursuant to Section 2.12.”

 

6



--------------------------------------------------------------------------------

(k) Section 2.13(b) (Mandatory Prepayments) of the Credit Agreement is hereby
amended by:

(i) deleting the words “, which such sales shall be subject to Section 2.13(e)
below” in clause (i) thereof; and

(ii) replacing the proviso at the end of such section in its entirety with
“provided that the Borrower may use a portion of such Net Cash Proceeds to
prepay or repurchase Other Senior Secured Debt to the extent any applicable
credit agreement, indenture or other agreement governing such Other Senior
Secured Debt requires the Borrower to prepay or make an offer to purchase such
Other Senior Secured Debt with the proceeds of such Asset Sale, in each case in
an amount not to exceed the product of (A) the amount of such Net Cash Proceeds
and (B) a fraction, the numerator of which is the outstanding principal amount
of such Other Senior Secured Debt and the denominator of which is the sum of the
outstanding principal amount of such Other Senior Secured Debt and the
outstanding principal amount of Term Loans”.

(l) Section 2.13(e) (Mandatory Prepayments) of the Credit Agreement is hereby
amended by replacing such section in its entirety and replacing with the words
“[Intentionally Omitted].”.

(m) Section 2.13(h) (Mandatory Prepayments) of the Credit Agreement is hereby
amended by replacing the words “Section 2.13(b), (c), (d) or (e), as
applicable,” in the first sentence of such section with the words “Section
2.13(b), (c) or (d), as applicable,”.

(n) Section 2.23(j) (Letters of Credit) of the Credit Agreement is hereby
amended by replacing the words “Pari Passu Debt” in the final sentence of such
section with the words “Other Senior Secured Debt”.

(o) Section 2.24(b) (Incremental Term Loans) of the Credit Agreement is hereby
amended as follows:

(i) by replacing the words “shall be no earlier than the Extended Term Loan
Maturity Date” in subclause (i) of such section with the words “shall be no
earlier than the Latest Term Loan Maturity Date in effect at the time the
Incremental Term Loan Commitments with respect to such Other Term Loans become
effective (or, in the case of Other Term Loans all of the proceeds of which will
be used to repay existing Term Loans (other than Other Term A Loans), the latest
maturity date of such refinanced Term Loans)”;

(ii) by replacing the words “shall be no shorter than the average life to
maturity of the Extended Term Loans” in subclause (ii) of such section with the
words “shall be no shorter than the average life to maturity of any other

 

7



--------------------------------------------------------------------------------

Class of Loans (or, in the case of Other Term Loans all of the proceeds of which
will be used to repay existing Term Loans (other than Other Term A Loans), the
average life to maturity of such refinanced Term Loans)”;

(iii) by replacing the word “and” immediately prior to the designator “(iii)” in
such section with “,”; and

(iv) by inserting the following at the end of the proviso to the second sentence
of such section:

“and (iv) if the initial yield (excluding upfront or arrangement fees payable to
the arranger, if any, of such loan) on any Other Term A Loans (as determined by
the Administrative Agent on the same basis as the initial yield for Other Term
Loans is determined pursuant to clause (iii) above) exceeds by more than 50
basis points the then-applicable yield (as determined by the Administrative
Agent on the same basis as the then-applicable yield for existing Term Loans is
determined pursuant to clause (iii) above) for any Class of Other Term A Loans
(for any such Class of Other Term A Loans, the applicable amount of such excess
above 50 basis points being referred to herein as the “TLA Yield Differential”)
then the Applicable Percentage then in effect for each such Class of Other Term
A Loans shall automatically be increased by the applicable TLA Yield
Differential, effective upon the making of the Other Term A Loans.”.

(p) Section 2.25(c) (Loan Modification Offers; Replacement Revolving Credit
Facility) of the Credit Agreement is hereby amended as follows:

(i) by replacing the word “and” immediately prior to the designator “(iv)” in
such section with “,”; and

(ii) by inserting the following immediately prior to the proviso to the first
sentence of such section:

“and (v) additional amendments to the terms of this Agreement applicable to the
applicable Loans and/or Commitments of the Accepting Lenders that are less
favorable to such Accepting Lenders than the terms of this Agreement prior to
giving effect to such Permitted Amendments and that are reasonably acceptable to
the Administrative Agent”.

(q) Article II of the Credit Agreement is hereby amended by adding the following
as a new Section 2.26 at the end thereof:

“SECTION 2.26 Revolving Credit Commitment Increases. (a) The Borrower may from
time to time, by written notice (a “Notice of Increase”) to the Administrative
Agent (which shall promptly

 

8



--------------------------------------------------------------------------------

deliver a copy to each of the Revolving Credit Lenders), request that new
Revolving Credit Commitments of any Class be extended or existing Revolving
Credit Commitments of any Class be increased by one or more financial
institutions, which may include any Revolving Credit Lender (any such financial
institution, an “Increasing Revolving Credit Lender”) (any such extension or
increase, a “Revolving Credit Commitment Increase”); provided that (i) the terms
of the Revolving Credit Commitments under the Revolving Credit Commitment
Increase shall be identical to the existing Revolving Credit Commitments of the
applicable Class, except for any upfront fees paid to Increasing Revolving
Credit Lenders; (ii) the aggregate amount of Revolving Credit Commitment
Increases effected pursuant to this paragraph shall not exceed $250,000,000;
(iii) each Revolving Credit Commitment Increase shall be in an aggregate
principal amount of not less than $25,000,000, except to the extent necessary to
utilize the remaining unused amount of increase permitted under this
Section 2.26(a); (iv) prior to any such Revolving Credit Commitment Increase,
except as otherwise specified in the applicable Revolving Accession Agreement,
the Administrative Agent shall have received legal opinions, board resolutions
and other closing certificates reasonably requested by the Administrative Agent
and consistent with those delivered on the Closing Date under Section 4.02 of
the Original Credit Agreement and (v) at the time of each such Revolving Credit
Commitment Increase request and immediately after giving effect to the
effectiveness of each such Revolving Credit Commitment Increase, the conditions
set forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received certificates to that effect dated such
dates and executed by a Financial Officer of the Borrower. Such Notice of
Increase shall set forth the amount of the requested Revolving Credit Commitment
Increase and the date on which such Revolving Credit Commitment Increase is
requested to become effective (which shall be not less than ten Business Days or
more than 60 days after the date of such Notice of Increase unless otherwise
agreed to by the Administrative Agent). The Borrower may arrange for one or more
Revolving Credit Lenders or one or more other financial institutions to act as
Increasing Revolving Credit Lenders with respect to the proposed Revolving
Credit Commitment Increase; provided that each Increasing Revolving Credit
Lender shall be subject to the approval of the Administrative Agent, each
Issuing Bank and the Swingline Lender (which approvals shall not be unreasonably
withheld, conditioned or delayed) and each Increasing Revolving Credit Lender
shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly

 

9



--------------------------------------------------------------------------------

executed accession agreement in a form reasonably satisfactory to the
Administrative Agent and the Borrower (a “Revolving Accession Agreement”).
Revolving Credit Commitment Increases shall become effective on the date
specified in the Notice of Increase delivered pursuant to this paragraph (but
not prior to, for any Increasing Revolving Credit Lender that is not already a
Revolving Credit Lender, execution and delivery by such Increasing Revolving
Credit Lender of a Revolving Accession Agreement). Upon the effectiveness of any
Revolving Accession Agreement to which any Increasing Revolving Credit Lender is
a party, such Increasing Revolving Credit Lender shall thereafter be deemed to
be a party to this Agreement and shall be entitled to all rights, benefits and
privileges, and subject to all obligations, of a Revolving Credit Lender
hereunder.

(b) Each of the parties hereto hereby agrees that, upon the effectiveness of any
Revolving Credit Commitment Increase, this Agreement may be amended (such
amendment, a “Revolving Credit Commitment Increase Amendment”) without the
consent of any Lender to the extent (but only to the extent) necessary to
reflect the existence and terms of the Revolving Credit Commitment Increase
evidenced thereby. Upon the effectiveness of each Revolving Credit Commitment
Increase pursuant to this Section 2.26, (i) each Revolving Credit Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Increasing Revolving Credit Lender providing a
portion of such Revolving Credit Commitment Increase, and each such Increasing
Revolving Credit Lender will automatically and without further act be deemed to
have assumed, a portion of such Revolving Credit Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to such Revolving Credit Commitment Increase and each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit and Swingline Loans
held by each Revolving Credit Lender (including each such Increasing Revolving
Credit Lender) will equal such Lender’s Pro Rata Percentage and (ii) if, on the
date of such Revolving Credit Commitment Increase, there are any Revolving Loans
outstanding, such Revolving Loans shall on or prior to the effectiveness of such
Revolving Credit Commitment Increase be prepaid from the proceeds of additional
Revolving Loans made hereunder (reflecting such Revolving Credit Commitment
Increase), which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 2.12. The Administrative Agent and the Lenders hereby agree that
the

 

10



--------------------------------------------------------------------------------

minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.”.

(r) Section 3.19(a) (Security Documents) of the Credit Agreement is hereby
amended by replacing the words “in each case prior and superior in right to any
other person, and” in subclause (i) of such section with the words “in each case
prior and superior in right to any other person (other than the rights of
persons pursuant to (x) Liens permitted by Section 6.02(z) and (y) Liens
permitted by Section 6.02 having priority by operation of law), and”.

(s) Section 5.13 (Proceeds of Certain Dispositions) of the Credit Agreement is
hereby amended by replacing the proviso at the end of such section in its
entirety with “provided that the Borrower may use a portion of such cash
proceeds to prepay or repurchase Other Senior Secured Debt to the extent any
applicable credit agreement, indenture or other agreement governing such Other
Senior Secured Debt requires the Borrower to prepay or make an offer to purchase
such Other Senior Secured Debt with such cash proceeds, in each case in an
amount not to exceed the product of (A) the amount of such cash proceeds and
(B) a fraction, the numerator of which is the outstanding principal amount of
such Other Senior Secured Debt and the denominator of which is the sum of the
outstanding principal amount of such Other Senior Secured Debt and the
outstanding principal amount of Term Loans, or (ii) acquire assets in a manner
that is permitted hereby, in each case in a manner that will eliminate any such
requirement to make such an offer to purchase”.

(t) Section 6.01 (Indebtedness) of the Credit Agreement is hereby amended as
follows:

(i) by replacing the “$750,000,000” set forth in clause (r) thereof with
“$1,000,000,000”;

(ii) by replacing the “$400,000,000” set forth in clause (u) thereof with
“$700,000,000”;

(iii) by deleting the word “and” at the end of clause (u) thereof;

(iv) by amending and restating clause (v) thereof in its entirety with the
following:

“(x) Pari Passu Debt, provided that, either (i) at the time of incurrence of
such Pari Passu Debt, and after giving effect thereto and to the use of the
proceeds thereof, (A) no Default or Event of Default shall have occurred and be
continuing and (B) the Secured Leverage Ratio Condition shall be satisfied or
(ii) not later than the fifth Business Day following the incurrence thereof,
100% of the Net Cash Proceeds thereof are used by the Borrower to prepay Term
Loans in the manner set forth in Section 2.13(g) and (y)

 

11



--------------------------------------------------------------------------------

Permitted Additional Debt that refinances or replaces any existing Pari Passu
Debt; provided that the principal amount of such Pari Passu Debt is not
increased (except by an amount not to exceed (1) the amount of unpaid accrued
interest and premium on the existing Pari Passu Debt so refinanced or replaced,
plus (2) other reasonable amounts paid and fees and expenses incurred in
connection with such refinancing or replacement); and”; and

(v) by inserting the following as a new clause (w) in such section:

“(w) (i) Alternative Incremental Facility Indebtedness; provided that (x) at the
time of incurrence of such Alternative Incremental Facility Indebtedness the
principal amount of such Alternative Incremental Facility Indebtedness does not
exceed the Incremental Term Loan Amount and (y) either (A) at the time of
incurrence of such Alternative Incremental Facility Indebtedness, and after
giving effect thereto and to the use of the proceeds thereof, no Default or
Event of Default shall have occurred and be continuing or (B) 100% of the Net
Cash Proceeds thereof are used within five Business Days of the incurrence
thereof to prepay then-outstanding Term Loans pursuant to Section 2.12 (provided
that any such Net Cash Proceeds that are Residual Specified Net Cash Proceeds
may be used to prepay Term Loans within five Business Days after the first
anniversary of the Amendment Effective Date); and (ii) any extensions, renewals,
refinancings and replacements of Indebtedness permitted to be incurred pursuant
to this Section 6.01(w) (the Indebtedness being extended, renewed, refinanced or
replaced being referred to herein as the “Refinanced Indebtedness”; and the
Indebtedness incurred under this subclause (ii) being referred to herein as
“Permitted Refinancing Indebtedness”); provided that (x) the principal amount of
the Permitted Refinancing Indebtedness is not increased (except by an amount
equal to the accrued interest and premium on, or other amounts paid, and fees
and expenses incurred, in connection with such extension, renewal, refinancing
or replacement) and (y) the Permitted Refinancing Indebtedness complies with
clauses (a) through (g) of the definition of the term “Alternative Incremental
Facility Indebtedness”.”.

 

12



--------------------------------------------------------------------------------

(u) Section 6.02(p) (Liens) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(p) Liens pursuant to Receivables Transactions incurred in accordance with
Section 6.05(b), including Liens on the assets of any Securitization Subsidiary
created pursuant to a Receivables Transaction and Liens incurred by the Borrower
and the Subsidiaries on Receivables to secure obligations owing by them in
respect of any such Receivables Transaction, provided that any Receivables not
transferred to a Securitization Subsidiary in connection with such Receivables
Transaction to the extent constituting intercompany indebtedness required to be
pledged pursuant to the Guarantee and Collateral Agreement shall be and remain
subject to the perfected first priority Lien and security interest granted to
the Collateral Agent in favor of the Lenders in accordance with the Guarantee
and Collateral Agreement;”.

(v) Section 6.02(z) (Liens) of the Credit Agreement is hereby amended by
replacing the words “secure Pari Passu Debt Obligations and” in subclause (i) of
such section with the words “secure Pari Passu Debt Obligations and/or
Alternative Incremental Facility Indebtedness and”.

(w) Section 6.04(e) (Investments) of the Credit Agreement is hereby amended by
inserting an additional close parenthetical immediately after the phrase
“(“Health Care Associates”)”.

(x) Section 6.05(b)(ii) (Mergers, Consolidations, Sales of Assets and
Acquisitions) is hereby amended and restated in its entirety to read as follows:

“a Receivables Transaction, provided that (w) the material terms and conditions
and the structure of such Receivables Transaction have been approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
(x) any Liens granted in connection with such Receivables Transaction shall
comply with the terms of Section 6.02(p), (y) the aggregate Receivables
Transaction Amount outstanding at any time in respect of all Receivables
Transactions does not exceed $2,000,000,000 and (z) to the extent Parent or any
of its subsidiaries shall receive aggregate Net Cash Proceeds in excess of
$300,000,000 from the consummation of Receivables Transactions, the Borrower
shall, substantially simultaneously with (and in any event not later than the
fifth Business Day next following) the receipt of such Net Cash Proceeds by
Parent or such subsidiary, apply an amount equal to 100% of the amount of such
Net Cash Proceeds so in excess of $300,000,000 to prepay then-outstanding
Indebtedness (other than Indebtedness in respect of revolving extensions of
credit, except to the extent that any such prepayment is accompanied by a
permanent reduction in related commitments) (any Receivables Transaction meeting
all the criteria of this Section 6.05(b)(ii) being referred to herein as a
“Permitted Receivables Transaction”);”.

 

13



--------------------------------------------------------------------------------

(y) Section 6.06 (Restricted Payments; Restrictive Agreements) of the Credit
Agreement is hereby amended as follows:

(i) by inserting the words “, the Borrower or any Subsidiary” immediately after
the word “Parent” in clause (a)(ii) of such section; and

(ii) by replacing clause (x)(H) of the proviso to Section 6.06(b) in its
entirety with “(H) imposed by any credit agreement, indenture or other agreement
governing Pari Passu Debt or Alternative Incremental Facility Indebtedness, so
long as such restrictions and conditions are not less favorable to the Lenders
than to the holders of such Pari Passu Debt or such Alternative Incremental
Facility Indebtedness, as the case may be”.

(z) Article VII (Events of Default) of the Credit Agreement is hereby amended as
follows:

(i) by replacing the words “any other event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both)” in clause (f) thereof with the words “any other event or condition occurs
that results in any Material Indebtedness (other than any Material Indebtedness
of any Securitization Subsidiary) becoming due prior to its scheduled maturity
or that enables or permits (after giving effect to any grace period)”; and

(ii) by replacing the words “Pari Passu Debt” in clause (p) thereof with the
words “Other Senior Secured Debt”.

(aa) Section 9.20 (Pari Passu Obligations) of the Credit Agreement is hereby
amended as follows:

(i) by replacing the words “In connection with the incurrence by the Borrower or
any Subsidiary of Pari Passu Debt,” in paragraph (b) of such section with the
words “In connection with the incurrence by the Borrower or any Subsidiary of
Pari Passu Debt and/or Alternative Incremental Facility Indebtedness,”;

(ii) by replacing the words “(A) enable any extension, renewal, refinancing,
replacement or additional incurrence of any Loans or any Pari Passu Debt
permitted under this Agreement” in paragraph (b) of such section with the words
“(A) enable any extension, renewal, refinancing, replacement or additional
incurrence of any Loans or any Pari Passu Debt and/or Alternative Incremental
Facility Indebtedness permitted under this Agreement”; and

(iii) by replacing the words “(1) enable the Borrower or any Subsidiary to incur
Pari Passu Debt otherwise permitted to be waived hereunder” in paragraph (d) of
such section with the words “(1) enable the Borrower or any Subsidiary to incur
Pari Passu Debt and/or Alternative Incremental Facility Indebtedness otherwise
permitted to be incurred hereunder”.

 

14



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Parent, the Borrower and each Subsidiary
Guarantor hereby represents and warrants to each of the Lenders, the
Administrative Agent, the Issuing Banks and the Collateral Agent that, after
giving effect to this Amendment:

(a) The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects on and as of the Amendment Effective Date as though made on and as of
such date, except to the extent that such representations and warranties
expressly relate to an earlier date.

(b) No Default or Event of Default has occurred and is continuing.

(c) None of the Security Documents in effect on the Amendment Effective Date
will be rendered invalid, non-binding or unenforceable against any Loan Party as
a result of this Amendment. The Guarantees created under such Security Documents
will continue to guarantee the Obligations to the same extent as they guaranteed
the Obligations immediately prior to the Amendment Effective Date. The Liens
created under such Security Documents will continue to secure the Obligations,
and will continue to be perfected, in each case, to the same extent as they
secured the Obligations or were perfected immediately prior to the Amendment
Effective Date.

SECTION 4. Effectiveness. This Amendment shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Amendment Effective Date”):

(a) The Administrative Agent shall have received duly executed and delivered
counterparts of this Amendment that, when taken together, bear the signatures of
Parent, the Borrower, each Subsidiary Guarantor and the Required Lenders.

(b) The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.01 of the Credit Agreement.

(c) The Administrative Agent shall have received payment from the Borrower,
(a) for the account of each Non-Extended Funded Term Loan Lender that shall have
unconditionally and irrevocably delivered to the Administrative Agent (or its
counsel) its executed signature page to this Amendment at or prior to 5:00 p.m.,
New York City time, on August 2, 2012 (the “Delivery Time”), an amendment fee in
an amount equal to 0.05% of the aggregate outstanding principal amount of such
Lender’s Non-Extended Funded Term Loans as of the Amendment Effective Date and
(b) for the account of each Extended Term Loan Lender that shall have
unconditionally and irrevocably delivered to the Administrative Agent (or its
counsel) its executed signature page to this Amendment at or prior to the
Delivery Time, an amendment fee in an amount equal to 0.25% of the aggregate
outstanding principal amount of such Lender’s Extended Term Loans as of the
Amendment Effective Date. Such fees shall be payable in immediately available
funds and, once paid, shall not be refundable in whole or in part.

 

15



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received all other Fees and other
amounts due and payable on or prior to the Amendment Effective Date, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower in connection with the
transactions contemplated hereby or under any other Loan Document.

The Administrative Agent shall notify the parties hereto of the Amendment
Effective Date and such notice shall be conclusive and binding.

SECTION 5. Effect of this Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders or any other Secured Party under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein.

(b) After the date hereof, any reference to the Credit Agreement shall mean the
Credit Agreement as modified hereby.

(c) This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

SECTION 6. Reaffirmation. Each of Parent, the Borrower and each of the
Subsidiary Guarantors identified on the signature pages hereto (collectively,
Parent, the Borrower and such Subsidiary Guarantors, the “Reaffirming Loan
Parties”) hereby acknowledges that it expects to receive substantial direct and
indirect benefits as a result of this Amendment and the transactions
contemplated hereby. Each Reaffirming Loan Party hereby consents to this
Amendment and the transactions contemplated hereby, and hereby confirms its
respective guarantees, pledges and grants of security interests, as applicable,
under each of the Loan Documents to which it is party, and agrees that,
notwithstanding the effectiveness of this Amendment and the transactions
contemplated hereby, such guarantees, pledges and grants of security interests
shall continue to be in full force and effect and shall accrue to the benefit of
the Secured Parties.

SECTION 7. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with the Loan Documents
(including the preparation of this Amendment), including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

 

16



--------------------------------------------------------------------------------

SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission (e.g., “pdf”) of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment, and, once delivered, may not be withdrawn or
revoked unless the Amendment fails to become effective in accordance with its
terms on or prior to September 30, 2012.

SECTION 9. No Novation. This Amendment shall not extinguish the obligations for
the payment of money outstanding under the Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Credit
Agreement or instruments guaranteeing or securing the same, which shall remain
in full force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Amendment or any
other document contemplated hereby shall be construed as a release or other
discharge of the Borrower under the Credit Agreement or any Loan Party under any
other Loan Document from any of its obligations and liabilities thereunder. The
Credit Agreement and each of the other Loan Documents shall remain in full force
and effect, until and except as modified hereby or thereby in connection
herewith or therewith.

SECTION 10. Governing Law. (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

17



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,   by  

/s/ W. Larry Cash

    Name: W. Larry Cash     Title: Executive Vice President and Chief Financial
Officer

 

COMMUNITY HEALTH SYSTEMS, INC.,

  by  

/s/ W. Larry Cash

    Name: W. Larry Cash     Title: Executive Vice President and Chief Financial
Officer

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent, Collateral Agent, Swingline Lender and an Issuing Bank,   by  

/s/ Robert Hetu

    Name: Robert Hetu     Title: Managing Director   by  

/s/ Rahul Parmar

    Name: Rahul Parmar     Title: Associate

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]

 

20



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., individually and as an Issuing Bank,   by  

/s/ Monique Gasque

    Name: Monique Gasque     Title: Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]

 

21



--------------------------------------------------------------------------------

Abilene Hospital LLC Abilene Merger LLC Affinity Health Systems, LLC Affinity
Hospital, LLC Anna Hospital Corporation Berwick Hospital Company, LLC Big Bend
Hospital Corporation Big Spring Hospital Corporation Birmingham Holdings II, LLC
Birmingham Holdings, LLC Blue Island Hospital Company, LLC Blue Island Illinois
Holdings, LLC Bluefield Holdings, LLC Bluefield Hospital Company, LLC Bluffton
Health System, LLC Brownsville Hospital Corporation Brownwood Medical Center,
LLC Bullhead City Hospital Corporation Bullhead City Hospital Investment
Corporation Carlsbad Medical Center, LLC Centre Hospital Corporation CHHS
Holdings, LLC CHS Kentucky Holdings, LLC CHS Pennsylvania Holdings, LLC CHS
Virginia Holdings, LLC CHS Washington Holdings, LLC Clarksville Holdings, LLC
Cleveland Hospital Corporation Cleveland Tennessee Hospital Company, LLC Clinton
Hospital Corporation Coatesville Hospital Corporation College Station Medical
Center, LLC College Station Merger, LLC Community GP Corp. Community Health
Investment Company, LLC Community LP Corp. by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]

 

22



--------------------------------------------------------------------------------

CP Hospital GP, LLC

CPLP, LLC

Crestwood Hospital LP, LLC

Crestwood Hospital, LLC

CSMC, LLC

CSRA Holdings, LLC

Deaconess Holdings, LLC

Deaconess Hospital Holdings, LLC

Deming Hospital Corporation

Desert Hospital Holdings, LLC

Detar Hospital, LLC

DHFW Holdings, LLC

DHSC, LLC

Dukes Health System, LLC

Dyersburg Hospital Corporation

Emporia Hospital Corporation

Evanston Hospital Corporation

Fallbrook Hospital Corporation

Foley Hospital Corporation

Forrest City Arkansas Hospital Company, LLC

Forrest City Hospital Corporation

Fort Payne Hospital Corporation

Frankfort Health Partner, Inc.

Franklin Hospital Corporation

Gadsden Regional Medical Center, LLC

Galesburg Hospital Corporation

Granbury Hospital Corporation

Granite City Hospital Corporation

Granite City Illinois Hospital Company, LLC

Greenville Hospital Corporation

GRMC Holdings, LLC

Hallmark Healthcare Company, LLC

Hobbs Medco, LLC

Hospital of Barstow, Inc.

Hospital of Fulton, Inc.

Hospital of Louisa, Inc.

Hospital of Morristown, Inc.

by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]

 

23



--------------------------------------------------------------------------------

Jackson Hospital Corporation Jackson Hospital Corporation Jourdanton Hospital
Corporation Kay County Hospital Corporation Kay County Oklahoma Hospital
Company, LLC Kirksville Hospital Company, LLC Lakeway Hospital Corporation
Lancaster Hospital Corporation Las Cruces Medical Center, LLC Lea Regional
Hospital, LLC Lexington Hospital Corporation Longview Clinic Operations Company,
LLC Longview Merger, LLC LRH, LLC Lutheran Health Network of Indiana, LLC Marion
Hospital Corporation Martin Hospital Corporation Massillon Health Community
System, LLC Massillon Health System, LLC Massillon Holdings, LLC McKenzie
Tennessee Hospital Company, LLC McNairy Hospital Corporation MCSA, L.L.C.
Medical Center of Brownwood, LLC Merger Legacy Holdings, LLC MMC of Nevada, LLC
Moberly Hospital Company, LLC MWMC Holdings, LLC Naticoke Hospital Company, LLC
National Healthcare of Leesville, Inc. National Healthcare of Mt. Vernon, Inc.
National Healthcare of Newport, Inc. Navarro Regional, LLC NC-DSH, LLC by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]

 

24



--------------------------------------------------------------------------------

Northampton Hospital Company, LLC Northwest Hospital, LLC NOV Holdings, LLC NRH,
LLC Oak Hill Hospital Corporation Oro Valley Hospital, LLC Palmer-Wasilla Health
System, LLC Payson Hospital Corporation Peckville Hospital Company, LLC
Pennsylvania Hospital Company, LLC Phillips Hospital Corporation Phoenixville
Hospital Company, LLC Pottstown Hospital Company, LLC QHG Georgia Holdings II,
LLC QHG Georgia Holdings, Inc. QHG of Bluffton Company, LLC QHG of Clinton
County, Inc. QHG of Enterprise, Inc. QHG of Forrest County, Inc. QHG of Fort
Wayne Company, LLC QHG of Hattiesburg, Inc. QHG of Massillon, Inc. QHG of South
Carolina, Inc. QHG of Spartanburg, Inc. QHG of Springdale, Inc. QHG of Warsaw
Company, LLC Quorum Health Resources, LLC Red Bud Hospital Corporation Red Bud
Illinois Hospital Company, LLC Regional Hospital of Longview, LLC River Region
Medical Corporation Roswell Hospital Corporation Ruston Hospital Corporation
Ruston Louisiana Hospital Company, LLC SACMC, LLC Salem Hospital Corporation San
Angelo Community Medical Center, LLC by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]

 

25



--------------------------------------------------------------------------------

San Angelo Medical, LLC San Miguel Hospital Corporation Scranton Holdings, LLC
Scranton Hospital Company, LLC Scranton Quincy Holdings, LLC Scranton Quincy
Hospital Company, LLC Shelbyville Hospital Corporation Siloam Springs Arkansas
Hospital Company, LLC Siloam Springs Holdings, LLC Southern Texas Medical
Center, LLC Spokane Valley Washington Hospital Company, LLC Spokane Washington
Hospital Company, LLC Tennyson Holdings, LLC Tomball Texas Holdings, LLC Tomball
Texas Hospital Company, LLC Tooele Hospital Corporation Triad Health Care
Corporation Triad Holdings III, LLC Triad Holdings IV, LLC Triad Holdings V, LLC
Triad Nevada Holdings, LLC Triad of Alabama, LLC Triad of Oregon, LLC
Triad-ARMC, LLC Triad-El Dorado, Inc. Triad-Navarro Regional Hospital
Subsidiary, LLC Tunhannock Hospital Company, LLC VHC Medical, LLC Vicksburg
Healthcare, LLC Victoria Hospital, LLC Virginia Hospital Company, LLC Warren
Ohio Hospital Company, LLC Warren Ohio Rehab Hospital Company, LLC by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]

 

26



--------------------------------------------------------------------------------

Watsonville Hospital Corporation Waukegan Hospital Corporation Waukegan Illinois
Hospital Company, LLC Weatherford Hospital Corporation Weatherford Texas
Hospital Company, LLC Webb Hospital Corporation Webb Hospital Holdings, LLC
Wesley Health System, LLC West Grove Hospital Company, LLC WHMC, LLC
Wilkes-Barre Behavioral Hospital Company, LLC Wilkes-Barre Holdings, LLC
Wilkes-Barre Hospital Company, LLC Williamston Hospital Corporation Women &
Children’s Hospital, LLC Woodland Heights Medical Center, LLC Woodward Health
System, LLC Youngstown Ohio Hospital Company, LLC by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]

 

27



--------------------------------------------------------------------------------

Brownwood Hospital, L.P.

By: Brownwood Medical Center, LLC

Its: General Partner

by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

College Station Hospital, L.P.

By: College Station Medical Center, LLC

Its: General Partner

by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

Longview Medical Center, L.P.

By: Regional Hospital of Longview, LLC

Its: General Partner

by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

Navarro Hospital, L.P.

By: Navarro Regional, LLC

Its: General Partner

by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]

 

28



--------------------------------------------------------------------------------

QHG Georgia, LP

By: QHG Georgia Holdings II, LLC

Its: General Partner

by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

Victoria of Texas, L.P.

By: Detar Hospital, LLC

Its: General Partner

by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]

 

29



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMENDMENT NO. 1

TO CREDIT AGREEMENT OF

CHS/COMMUNITY HEALTH SYSTEMS, INC.

 

Name of Lender:  

 

  by  

 

    Name:     Title: For any Lender requiring a second signature line:   by  

 

   

Name:

Title:

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]